Claims 1-3, 7, 11-12, 14-16, 20, 24-25, 27-30 have been amended.
Claims 1-30 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: for independent claims 1, 14, 27 and 29, the following underlined claim limitation is not disclosed by any prior art: “…  determining, based at least in part on the measurements of the plurality of UE receive beams, that a first UE receive beam of the plurality of UE receive beams is a preferred beam for receipt of communications from the base station transmitted on the transmit beam; initiating a first beam-sweeping procedure, the first beam-sweeping procedure including measuring the first UE receive beam during a first measurement opportunity before measuring others of the plurality of UE receive beams, wherein the first beam- sweeping procedure re-measures at least a portion of the plurality of UE receive beams…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Closest prior art:
Yu (EP3618297A1) discloses selecting a beam based on the signal quality (preferred beam) and in FIG. 7, para 47 discloses, the base station performs a plurality of repeated 
receive beam setting for repeated Occasion N …, the user device selects a measurement instance with the strongest signal quality estimated within the reporting interval, and it reports this selected measurement instance together with an associated resource ID to the base station. According to this aspect of the disclosure, the user device must also store the receive beam configuration associated with the best signal quality measurement instances and an associated resource ID. In a subsequent P3 phase, if the base station fixes its transmission beam associated with the same resource ID, then the user device retrieves the associated user device receive beam configuration and applies this receive beam setting. The user device receives and measures each received transmit beam from the base station for each repeated Occasion. 
In Yu, the user device stores the beam configuration (resource ID) for the best beam, and in a subsequent phase if the base station transmits a beam associated with the resource ID of the best beam, then the user device retrieves the saved beam measurement, instead of performing beam sweeping from after the preferred beam as claimed.
However, Yu does not disclose: “…  determining, based at least in part on the measurements of the plurality of UE receive beams, that a first UE receive beam of the plurality of UE receive beams is a preferred beam for receipt of communications from the base station transmitted on the transmit beam; initiating a first beam-sweeping procedure, the first beam-sweeping procedure including measuring the first UE receive beam during a first measurement opportunity before measuring others of the plurality of UE receive beams, wherein the first beam- sweeping procedure re-measures at least a portion of the plurality of UE receive beams…”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DEEPA BELUR/Primary Examiner, Art Unit 2472